RRS we

 

"(AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - Page| of £

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ; JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

_ Juan Pablo Gonzalez-Vega Case Number: 3:19-mj-22494

Hector Jesus Tamayo
Defendant's Attorney eee

REGISTRATION NO. 85970298

 

 

 

 

 

 

 

 

 

 

 

 

THE DEFENDANT: | : JUN 20 2019
J pleaded guilty. to count(s) 1 of Complaint - |
CI was found guilty to count(s) sou Sieh US OS RISE COURT
after a plea of not guilty, RY DEPUTY
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the follewing offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325- ILLEGAL ENTRY (Misdemeanor) . |
CO The defendant has been found not guilty on count(s) .
C] Count(s) . . dismissed on the motion of the United States.
IMPRISONMENT

The defendant { is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

oan Fr TIME SERVED Oo. __ days

. Assessment: $10 WAIVED Fine: WAIVED

5 Court recommends USMS, ICE or DHS or other arresting apency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, ! - charged i in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant' s economic circumstances.

Thursday, June 20, 2019
Date of Imposition of Sentence

     

Received

bum t—~—CSS

 

 

ONORABLE K'AREN L. STROMBOM
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-22494
